Case 1:19-cv-00847-GJQ-SJB ECF No. 4 filed 10/16/19 PageID.121 Page 1 of 1
                                                                                                               Reset Form


                   10/ 16/ 19                                                            UNITED ST ATES DISTRICT COURT
 DATE:
 RE PLY TO
 ATT     OF:
                   Mary                                                                   memorandum
 SUB JECT:        Poss ibly Related Case
                  CASE NU !BER:        I: I9-cv-847
                                       - -- - - - - -- - -

 TO:              Magistrate .lud 6e Ca rmody

 Acco rding to the Compl aint
 the atto rney of record indi ca tes thi s ca e is related to the cases I isted below:

                                                      Case Number        I : I 7-cv-29
 Judge Go rdon J. Qui st                                            - - - - -- - -- - -
                                                       ase Num ber_ __ _ __ _ __ __

                                                      Case   umber
                                                                    - - - - - - - -- - -
                       X                cognate
                                Cae is ,~                Case is not related

  Pursuant to Loca l Civil Rule 3.3(d) iii)(A), civil cases are deemed related, hen a ti led case:·

  _        ( I)     re lates to property in vo lved in an earlier numbered pending suit
                                   a simil ar
  ~ (2)             arises out of tltc !'.!tune tra n action or occurrence and invo lves one or more of the
                    sa me partie a a pending sui t
  _ _      (3)      in olves th alidity or infringe ment of a patent already in ui t in any pending
                    ea rli er numbered case
  _ _      (4)      is a refil ing ofa n ea rli er case that was dismissed or remanded to state court

 COMMENTS BY MAGI STRATE JUDGE: _ _ _ __ _ __ _ __ __ __




 Dated    rkhj..,lA.I IC:, J.r::J/~                                      1.P ~d_
 ____________ I ___ Signat;                                        - ______ _                § _.__
 L   Di rec t assignment perfo rmed
 _ _ Ra ndo m a signm cnt perfo rm ed
                                                             ~
                                                             Initi als                     Date
                                                                                               / - / 7- / 'j




                                                                                                                   07/15
